4 F.2d 584 (1924)
HASTORF CONTRACTING CO., Libelant-Appellee,
v.
OCEAN TRANSPORTATION CORPORATION, Respondent-Appellee,
James C. Davis, as Director General of Railroads, etc., Impleaded-Respondent-Appellee,
William Spencer & Son Corporation, Respondent-Appellant.
No. 94.
Circuit Court of Appeals, Second Circuit.
November 21, 1924.
Spitz & Bromberger, of New York City (Edgar Bromberger, of New York City, of counsel), for appellant Wm. Spencer & Son.
Foley & Martin, of New York City (William J. Martin and George V. A. McCloskey, both of New York City, of counsel), for libelant-appellee.
Hunt, Hill & Betts, of New York City (John W. Crandall, of New York City, of counsel), for respondent Ocean Transportation Corporation.
Macklin, Brown & Van Wyck, of New York City, for James C. Davis.
Before ROGERS, HOUGH, and MANTON, Circuit Judges.
PER CURIAM.
Decree affirmed.